IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

MARK W. HAFFNER, an individual,
                                                 No. 70494-0-1
                     Appellant,
                                                 DIVISION ONE

                                                 UNPUBLISHED OPINION
IVAR RONALD ALM and JANE DOE
ALM, a married community,

                     Respondents,

              and


CLAYTON LITTLEJOHN, an individual,

                     Defendant.                  FILED: January 20, 2015


      Trickey, J. — Abandonment is a complete defense to conversion.        Here, the

evidence clearly showed that the plaintiff had left construction equipment on the

defendant's property for several years and failed to respond to multiple requests to

remove the equipment. The defendant's disposal of the abandoned equipment did not

constitute conversion. The trial court is affirmed.

                                          FACTS

       In 2003, Mark Haffner performed some cleanup work on Ivar Aim's farm in

exchange for storage of some equipment: two TD-25 bulldozers, 70,000 pounds each, a

John Deere 450C, and an equipment trailer. Haffner testified that he had planned to

remove one of the engines from the bulldozers and switch it out with the other. Aim

repeatedly requested Haffner to remove the equipment, but Haffner failed to do so. The
construction equipment remained on Aim's propertyfor approximately five years.
No. 70494-0-1 / 2


      In 2008, Haffner sued Aim in small claims court for extra work that was

performed on the property and rental of the bulldozer. Aim counterclaimed for rent of

$200.00 a month, which Haffner agreed to in order to have time to fix the bulldozers. At

the time of the small claims action, the equipment was no longer on Aim's property.

Haffner claimed that the equipment had been stolen. The district court awarded neither

party any money, ruling that the claims offset one another.

      Aim had the bulldozers removed from his property. Some of this removal was

accomplished before the small claims action. Haffner sued Aim for conversion of his

bulldozers and loss of income, requesting monetary damages in excess of $200,000.00.

After a bench trial, the court found that Haffner had been given multiple notices to

remove the bulldozers, but failed to do so. The trial court found Haffner's testimony

unpersuasive. Additionally, the court found that the district court's ruling as to the work

claims was res judicata. Finding no merit to the remaining conversion claim, the trial

court denied all claims. Haffner appeals.

                                       ANALYSIS

       We review a bench trial where the trial court has evaluated the evidence to

determine whether substantial evidence supports the trial court's findings of fact and

whether those findings support the court's conclusions of law.             Standing Rock

Homeowners Ass'n v. Misich. 106 Wn. App. 231, 242-43, 23 P.3d 520 (2001).

Substantial evidence is evidence sufficient to persuade a fair-minded person of its truth.

Hegwine v. Lonaview Fibre Co.. Inc.. 132 Wn. App. 546, 555-56, 132 P.3d 789 (2006),

aff'd 162 Wn.2d 340, 172 P.3d 688 (2007). Evidence may be substantial even if there

are other reasonable interpretations of the evidence. Sherrell v. Selfors. 73 Wn. App.
No. 70494-0-1 / 3


596, 600-01, 871 P.2d 168 (1994).         Appellate courts defer to the trial court's

determinations on the persuasiveness of the evidence, witness credibility, and

conflicting testimony. Snvder v. Havnes. 152 Wn. App. 774, 779, 217 P.3d 787 (2009).

We will not disturb a trial court's ruling if substantial, though conflicting, evidence

supports its findings of facts. Merriman v. Cokelev, 168 Wn.2d 627, 631, 230 P.3d 162

(2010).

       Conversion has its roots in the common law action of trover. Alhadeff v. Meridian

on Bainbridge Island. LLC, 167 Wn.2d 601, 619, 220 P.3d 1214 (2009).             Trover

'"redressed an interference with one's interest in a chattel that was substantial enough

to justify compelling the wrongdoer to pay for it as in a forced sale.'" Potter v.

Washington State Patrol. 165 Wn.2d 67, 78, 196 P.3d 691 (2008) (quoting lolesias v.

United States. 848 F.2d 362, 364 (2d Cir. 1988)).

      Abandonment of property by the owner is a complete defense to an action for

conversion.     Jones v. Jacobson 45 Wn.2d 265, 267, 273 P.2d 979 (1954); Lowe v.

Rowe. 173 Wn. App. 253, 263, 294 P.3d 6 (2012), review denied, 177 Wn.2d 1018, 304

P.3d 114 (2013). This court has upheld trial court determinations of abandonment

where a property owner with notice of the need to retrieve properly failed to do so in a

timely manner even while claiming the property as his own. See, e.g., Excelsior Mortg.

Eouitv Fund II. LLC v. Schroeder, 171 Wn. App. 333, 287 P.3d 21 (2012), review

denied, 177 Wn.2d 1005, 300 P.3d 416 (2013); Quinn v. Cherry Lane Auto Plaza, Inc.,

153 Wn. App. 710, 225 P.3d 266 (2009).

          The facts here are analogous to those in Lowe. There, the defendant stored

several personal vehicles on his uncle's property that was sold by the estate. The
No. 70494-0-1 / 4


estate requested Lowe remove the vehicles within 30 days because of the pending sale.

Lowe failed to do so.    When the 30 days expired, the new owner gave Lowe an

additional two weeks to retrieve the vehicles. Lowe retrieved and removed some of the

vehicles, but left several on the property. The owner then had those vehicles crushed

and removed from the property. Lowe, 173 Wn. App. at 256. The trial court concluded

that the three and a half month time frame allotted Lowe was sufficient time to remove

all of the vehicles. In upholding the trial court, the appellate court noted that although

the "evidence may indicate he did not intend to abandon the property, it [did] not answer

the question of whether he had already done so by his dilatory actions over the

summer." Lowe, 173 Wn. App. at 263.

      Similarly, here, Haffner argues that he did not abandon the bulldozers because

he continued to work on them until he was prevented from doing so.         The trial court

found that Haffner was given multiple notices to remove the equipment, but failed to do

so in a timely manner. Leaving the equipment on the property constituted a continued

trespass. Aim gave sufficient notice even seeking out Haffner's brother to speak to

Haffner about removing the equipment.        The trial court specifically found Haffner's

contention that he was prevented from entering the property to be without merit.

Haffner's choice to sporadically work on the equipment, rather than remove it,

constituted an abandonment.

       Haffner's bulldozers could be seen from the house's windows and were an eye

sore. Aim gave Haffner ample opportunity to remove the equipment and he chose not

do so. There was no evidence that more time was needed or that some other factor
No. 70494-0-1 / 5


was present to prevent removal. This was a course of conduct that occurred over

years.

         Haffner misconstrues the trial court's holding on res judicata. The trial court

correctly held that the matter was res judicata as to any work claims. It decided the

conversion claim based on the evidence heard during the three-day bench trial.

         Haffner also argues that the trial court failed to issue findings of fact and

conclusions of law. But when Aim submitted proposed findings of fact and conclusions

of law, Haffner objected, claiming that the trial court no longer had jurisdiction to enter

the findings.    The trial court then entered an order stating that it determined that

additional findings were not necessary unless required by this court. Having stopped

the trial court from entering formal findings of fact and conclusions of law, Haffner

cannot now argue that it was error to not file such findings.

         Additionally, CR 52(a)(4) provides that if a written memorandum of decision is

filed, it is sufficient if formal findings of fact and conclusions of law are included. See

also Steinmetz v. Call Realty. Inc.. 107 Wn. App. 307, 23 P.3d 1115 (2001). Here, the

trial court made specific findings supported by its rationale in its letter ruling. While the

better course of conduct in this instance would have been to enter the findings of fact

submitted by the defendant (assuming such findings reflected those already issued in

the court), it is clear by its order that the trial court considered its letter ruling to be the

findings of fact and conclusions of law.1




1This court has accepted findings of fact entered subsequent to the filing of an appeal. So long
as such findings are not tailored to meet the issues on appeal, such entry is appropriate and no
prejudice will be inferred therefrom. State v. Head, 136Wn.2d 619, 625, 964 P.2d 1187 (1998).
No. 70494-0-1 / 6


      Affirmed.




                    1/nqM?^ i^l
WE CONCUR:




       A^M&Qo         Oai^